appellant's alleged written statements on the report were of reasonable
                     concern to any government agency to which appellant distributed the
                     report. NRS 41.637 (1997); John, 125 Nev. at 753, 762, 219 P.3d at 1281,
                     1287. As to appellant's alleged slanderous statements about respondent to
                     the marshals, false statements made to police officers are not "protected
                     activity" within the meaning of the anti-SLAPP statute.      See Lefebvre v.
                     Lefebvre, 131 Cal. Rptr. 3d 171, 175 (Ct. App. 2011) (holding that the act of
                     making a false police report is not an act in furtherance of the
                     constitutional rights of petition or free speech). Accordingly, we conclude
                     that the district court did not err in finding that appellant failed to meet
                     his burden to prevail on an anti-SLAPP special motion to dismiss, and
                     therefore we
                                 ORDER the judgment of the district court AFFIRMED.'




                                                                                            J.
                     Gibbons



                     cc: Hon. Joanna Kishner, District Judge
                          Israel Kunin, Settlement Judge
                          Warm Springs Law Group
                          Harold P. Gewerter, Esq., Ltd.
                          Eighth District Court Clerk


                            'We have reviewed appellant's remaining arguments and conclude
                     that they lack merit in the context of an appeal from an order denying a
                     special motion to dismiss.

SUPREME COURT
        OF
     NEVADA                                                2
(0) 1947A    9e)1>